Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/397,530 filed on March 10, 2021.
Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 29-30, 35-39, 41-45 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Jobetto et al. (2004/0195686 A1).
Regarding independent claim 1, Jobetto et al. discloses an embedded component package structure, comprising (Fig. 1): 
dielectric structure (33/34/21, ¶116, ¶117, all made of the same material: epoxy resin);
a semiconductor chip (23, ¶113) embedded in the dielectric structure (33/34/21);
a first polymer layer (27 polyimide, ¶115) covering the semiconductor chip (23), and
a patterned conductive layer (31a, ¶115) covering an upper surface of the dielectric structure (34/21) and extending over the first polymer layer (27), wherein the patterned conductive layer (31a) extends into an opening (28, ¶115) of the first polymer (27) and is electrically connected to the semiconductor chip (23).

Regarding claim 29, Jobetto et al. discloses wherein (Fig. 1) the patterned conductive layer (31a) is in contact with the dielectric structure (33/34/21: 33) and the first polymer layer (27).
Regarding claim 30, Jobetto et al. discloses wherein (Fig. 1) the patterned conductive layer (31a) is in contact with the side surface (on the side of the opening 28, ¶115) of the first polymer layer (27).
Regarding claim 35, Jobetto et al. discloses wherein (Fig. 1) a side surface of the semiconductor chip (23) is aligned with a side surface of the first polymer layer (27).
Regarding claim 36, Jobetto et al. discloses wherein (Fig. 1) the semiconductor chip (23) comprises at least one electrical pad (25 connection pad, ¶113) and an insulating layer (26 silicon oxide, ¶113), and the insulating layer (26) partially covers the at least one electrical pad (25).
Regarding claim 37, Jobetto et al. discloses wherein (Fig. 1) further comprising a redistribution layer (31 distribution wires, ¶115) disposed on the at least one electrical pad (25) and the insulating layer (26) of the semiconductor chip (23), wherein the at least one electrical pad (25) is exposed by the redistribution layer (31) and the patterned conductive layer (31a) (the underlined limitation is a “product by process”) is electrically connected to the semiconductor chip (23) through the redistribution layer (31).
Regarding claim 38, Jobetto et al. discloses wherein (Fig. 1) an upper surface (top surface) of the dielectric structure (33/34/21) is higher than an upper surface (top surface) of the insulating layer (26) by a second thickness (vertical height), and a first thickness (vertical height) of the first polymer layer (27) is greater than the second thickness (vertical height).
Regarding independent claim 39, Jobetto et al. discloses an embedded component package structure, comprising (Fig. 1):
a dielectric structure (33/34/21, ¶116, ¶117, all made of the same material: epoxy resin);
a semiconductor chip (23, ¶113) embedded in the dielectric structure (33/34/21);
a first polymer layer (27 polyimide, ¶115) covering the semiconductor chip (23); and
A01727/US 10017a first patterned conductive layer (31a, ¶115) covering an upper surface of the dielectric structure (33/34/21: 21) and extending over the first polymer layer (27), and the first patterned conductive layer (31a) being electrically connected to the semiconductor chip (23),
wherein a bottom surface (lower surface) of the semiconductor chip (23) is covered by the dielectric structure (33/34/21: 21).
Regarding claim 41, Jobetto et al. discloses wherein (Fig. 1) a side surface of the semiconductor chip (23) is aligned with a side surface of the first polymer layer (27).
Regarding claim 42, Jobetto et al. discloses wherein (Fig. 1) the semiconductor chip (23) comprises at least one electrical pad (25 connection pad, ¶113) and an insulating layer (26 silicon oxide, ¶113) between the at least one electrical pad (25) and the first polymer layer (35), and the insulating layer (26) partially covers the at least one electrical pad (25).
Regarding claim 43, Jobetto et al. discloses wherein (Fig. 1) a side surface of the insulating layer (26) is aligned with a side surface of the first polymer layer (27).
Regarding claim 44, Jobetto et al. discloses wherein (Fig. 1) the dielectric structure (33/34/21) covers the side surface of the semiconductor chip (23) and the side surface of the first polymer layer (27).
Regarding claim 45, Jobetto et al. discloses wherein (Fig. 1) a portion of the side surface of the first polymer layer (27) is exposed by the dielectric structure (33/34/21: 34) (since the dielectric layer 34 is spaced apart from a side surface the polyimide layer 27, therefore, the polyimide layer 27 is exposed).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 2-3, 5, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jobetto et al. (2004/0195686 A1) as applied to claims 1, 39 above, and further in view of Kobayashi et al. (2010/0112804 A1).
Regarding claim 2, Jobetto et al. teaches all of the limitations of claim 1 from which this claim depends.
Jobetto et al. does not explicitly disclose where the first polymer layer is a cured photosensitive resin.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of cured polymer material as taught by Kobayashi et al., while forming the polyimide layer of Jobetto et al., in order to seal-protect a circuit formation surface of the semiconductor chip 11 and serve as a part of a base material at the time of forming the wiring pattern 14 (¶64), and has well known properties- less energy consumption, reduced waste, higher productivity and lower temperature setting.
Regarding claim 3, Jobetto et al. teaches all of the limitations of claim 1 from which this claim depends.
Jobetto et al. does not explicitly disclose where the first polymer layer has a first thickness, and the first thickness of the first polymer layer is greater than 3 microns.
Kobayashi et al. teaches wherein (Fig. 1) the first polymer layer (13, ¶65) has a first thickness (vertical height), and the first thickness of the first polymer layer (13) is greater than 3 microns (10µm to 60µm, ¶65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kobayashi et al., while forming the polyimide layer of Jobetto et al., in order to seal-protect a circuit formation surface of the semiconductor chip 11 and serve as a part of a base material at the time of forming the wiring pattern 14 (¶64).
Regarding claim 5, Jobetto et al. and Kobayashi et al. teach all of the limitations of claim 3 from which this claim depends.
Kobayashi et al. teaches a range of the first thickness (vertical height) of the first polymer layer (13) is between 10 microns and 60 microns (¶65).
Even Kobayashi et al. does not explicitly disclose the range of the first thickness is between 3 microns and 7.5 microns.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to determine the range of the first thickness is between 3 microns and 7.5 microns.
It should be noted that although the thickness of the first polymer layer taught by Kobayashi et al. is not within the range specified in the present claim, it has be held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I).
Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical (MPEP §2144.05 II/III).
Regarding claim 40, Jobetto et al. teaches all of the limitations of claim 39 from which this claim depends.

Kobayashi et al. teaches where (Fig. 1) the first polymer layer (13, ¶65) is a cured photosensitive resin (semi-cured state, ¶65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of cured polymer material as taught by Kobayashi et al., while forming the polyimide layer of Jobetto et al., in order to seal-protect a circuit formation surface of the semiconductor chip 11 and serve as a part of a base material at the time of forming the wiring pattern 14 (¶64), and has well known properties- less energy consumption, reduced waste, higher productivity and lower temperature setting.

13.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Jobetto et al. (2004/0195686 A1) as applied to claim 39 above, and further in view of another embodiment of Jobetto et al. (Fig. 26).
Regarding claim 46, Jobetto et al. teaches all of the limitations of claim 39 from which this claim depends.
Jobetto et al. (Fig. 1) does not explicitly disclose where a second patterned conductive layer is disposed on a bottom surface of the dielectric structure, and the dielectric structure is sandwiched between the semiconductor chip and the second patterned conductive layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the metal layer on the bottom surface as taught by the another embodiment of Jobetto et al. (Fig. 26) while forming the structure of Fig. 1, in order to dissipate heat through bottom surface of the semiconductor construction assemblies (interpreted per ¶244).
Response to Arguments
14.	It has been acknowledged that the applicant amended claims 1-3, 5, 29-30, cancelled claims 6-28, 7, 9, 11-14, 24-28, 31-34 and added new claims 35-46 per the response dated on 03/10/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed and found not persuasive due to new grounds of rejection in the current office action above.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/           Primary Examiner, Art Unit 2819